Citation Nr: 0715474	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-14 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Cleveland, Ohio



THE ISSUE

Entitlement to an initial compensable rating for hearing 
loss.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel



REMAND

The veteran served on active duty from July 1951 to June 
1955.

This matter comes to the Board of Veteran's Appeals (Board) 
from an October 2003 decision by the RO which granted service 
connection for bilateral hearing loss with a noncompensable 
rating.

The veteran seeks an initial compensable rating for service-
connected hearing loss.  In a December 2003 statement in 
support of his appeal, he contends that his hearing loss has 
worsened since the initial report of a March 2003 VA 
audiometric examination.  The veteran attached a November 
2003 Beltone (private) report of audiometric examination for 
consideration in his appeal for an initial compensable 
rating.

However, the Board notes that the Beltone report is unclear 
as to whether any of the speech discrimination scores listed 
were based on the Maryland CNC method required by BVA 
regulations.  Therefore, the Board is unable to determine the 
level of acuity in each ear in order to follow the protocol 
established by VA to reach a rating pursuant to the rating 
tables.  See 38 C.F.R. § 4.85, Diagnostic Code 6100.  

Additionally, due to the passage of time since the March 2003 
VA audiometric examination, a remand is needed in order to 
afford the veteran another VA audiometric examination in 
connection with his claim for increased initial rating for 
service-connected hearing loss.

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Send the veteran a Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 
2006)) notice letter that complies with 
the recent decision in the case of 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Ask the veteran to 
identify, and provide releases for any 
additional, relevant private treatment 
records that he wants VA to help him 
obtain.    If he provides appropriate 
releases, or identifies any VA treatment, 
assist him in obtaining the records 
identified, following the procedures in 
38 C.F.R. § 3.159 (2006).  The materials 
obtained, if any, should be associated 
with the claims file.

2.  After the foregoing development has 
been completed, schedule the veteran for 
an audiological examination.  The 
examiner should review the claims file 
and conduct audiometric testing to 
determine, and provide an opinion, as to 
whether or not the veteran's hearing loss 
has worsened since the March 2003 VA 
audiometric examination.  The results of 
the examination must be stated and 
interpreted in a format that is 
compatible with VA guidelines for rating 
purposes.        

3.  After undertaking any other 
development deemed appropriate, the RO 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.

After the appellant has been given an opportunity to respond 
to the SSOC, the claims file should be returned to this Board 
for further appellate review.  No action is required by the 
appellant until he receives further notice, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2006). 



________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2006). 





